--------------------------------------------------------------------------------

Exhibit 10.23
Logo [logo.jpg]
 
 
SUBSCRIPTION AGREEMENT


for


Common Shares, No Par Value


THE COMMON SHARES (“COMMON SHARES”) REFERRED TO HEREIN HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND ARE BEING
OFFERED AND SOLD IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE OFFERING OF COMMON SHARES HAS NOT BEEN
REVIEWED OR APPROVED BY ANY FEDERAL OR STATE REGULATORY AUTHORITIES AND IS NOT
REGISTERED UNDER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


A PURCHASER OF THE COMMON SHARES MUST BE PREPARED TO BEAR THE ECONOMIC RISKS OF
THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND ARE RESTRICTED AS TO TRANSFERABILITY.


THIS SUBSCRIPTION AGREEMENT dated June ____, 2010 (the “Agreement”), between
Tower Financial Corporation, Inc., a corporation organized under the laws of the
State of Indiana (the “Corporation”), and the Investor listed on the signature
page hereof the (“Investor”).




RECITALS


A.           The Corporation.  The Corporation is a public company registered
with the Securities and Exchange Commission, which files periodic reports with
the Commission pursuant to the requirements of Sections 13 or 15(d) under the
Securities Exchange Act of 1934 (the “Exchange Act”) (Commission File No.
000-26287), whose shares are traded on the NASDAQ Global Market under the symbol
“TOFC.” The Corporation’s subsidiary is Tower Bank and Trust company (the
“Bank”).
 
B.           Authorized and Outstanding Shares.  As of the date hereof, the
Corporation has 6,000,000 authorized common shares with no par value (the
“Common Shares”), of which 4,090,432 shares are outstanding. In addition, there
are 383,391 Common Shares underlying outstanding options, and underlying our
Series A Convertible Preferred Stock issued on September 25, 2009 (“Series A
Preferred”). We have 4,000,000 preferred shares authorized and 18,300 of these
shares are outstanding and designated as Series A Preferred. The Series A
Preferred is non-voting and was issued at a price of $100.00 per share. The
Series A Preferred is convertible into Common Shares at a conversion price of
$6.02 per share of common stock.


C.           The Offering.  The Corporation intends to sell up to 600,000 Common
Shares at a price equal to 90% of the closing market price on the day of Closing
(the “Offering”), and the Investor intends to purchase from the Corporation the
number of Common Shares indicated on the signature page hereof (collectively,
the “Purchased Securities”).


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I


Purchase and Closing
 
1.1
Purchase.



(a)           Subscription.  The Investor hereby irrevocably subscribes to
purchase the number of Purchased Securities indicated on the signature page
hereof for a period of thirty (30) days from the subscription date, but in no
case extending beyond September 30, 2010, in accordance with the terms of this
Subscription Agreement (the “Purchase”). To effect such subscription, the
Investor shall deliver an executed counterpart of this Agreement, including all
Annexes hereto, to the Corporation or its authorized representative.


(b)           Payment.  Together with delivery of an executed counterpart of
this Agreement, the Investor shall deliver and pay in full the aggregate
purchase price for the Purchased Securities specified on the signature page
hereof (the “Payment”) in United States funds, to the Corporation, in the form
of an immediately available wire transfer or by certified check.


(c)           Escrow.  All proceeds of this Offering will be held until the
Minimum Offering amount of $2,000,000 has been raised and the Federal Reserve
Bank of Chicago (“Federal Reserve”) has approved John V. Tippmann, Sr.
(“Tippmann”) and Keith E. Busse (“Busse”) to hold in excess of 9.99% of the
Corporation’s common stock.


(d)           Acceptance.  This Agreement shall be effective immediately upon
acceptance by the Corporation of the Investor’s executed counterpart of this
Agreement and shall thereupon be binding upon the Corporation. Such acceptance
by the Corporation shall be evidenced only by counter-execution and delivery of
this Agreement by the Corporation, and the Corporation shall have no obligation
hereunder until the Corporation shall have executed and delivered to the
Investor an executed counterpart of this Agreement. The Investor acknowledges
and agrees that the Corporation, in its sole discretion, reserves the right to
accept or reject the Purchase, in whole or in part; provided, however, that if
the Corporation rejects the Purchase by notice to the Investor, such rejection
shall serve as a termination of this Agreement, and the Investor shall have no
further rights or obligations under this Agreement.


(e)           Termination.
 
 
(1)
This Agreement may not be terminated by the Investor at any time following the
Investor’s delivery of an executed counterpart of this Agreement to the
Corporation (even if the Corporation has not yet accepted or rejected the
Purchase).



 
(2)
Notwithstanding the foregoing, this Agreement may be terminated by either the
Corporation or the Investor upon written notice to the other if the Closing
shall not have occurred on or before September 30, 2010.



 
(3)
In the event of termination of this Agreement as provided in Section 1.1(d) or
(e), (i) this Agreement shall forthwith become void, and there shall be no
liability on the part of either party hereto, except that nothing herein shall
relieve either party from liability for any willful breach of this Agreement,
and (ii) the Corporation shall promptly return any previously delivered Payment
to the Investor, without interest.

 
1.2
Closing.



(a)           On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) will take place at the
corporate offices of the Corporation on June 30, 2010 or as soon as practicable
thereafter, but in no event later than September 30, 2010, or at such other
place, time and date as shall be agreed between the Corporation and the
Investor. The time and date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.” All Closing proceeds will be held in escrow
pursuant to the Escrow Agreement attached as Annex F to the Memorandum.


(b)           Upon the release of the Offering proceeds from escrow, the
Corporation will deliver to the Investor the Purchased Securities, as evidenced
by a certificate dated the Closing Date and bearing appropriate legends as
hereinafter provided for, registered on the books and records of the Corporation
in such Investor’s name.

 
 

--------------------------------------------------------------------------------

 

ARTICLE II


Disclosures and Representations and Warranties;


2.1
Disclosure.



“Previously Disclosed” means (i) information contained in the Corporation’s
Annual Report on Form 10-K for the year ended December 31, 2009 filed on March
30, 2010 with the  Securities and Exchange Commission (“SEC”); and all other
reports and forms filed with the SEC under Sections 13(a), 14(a) or 15(d) of the
Exchange Act, prior to the execution and delivery of this Agreement
(collectively, the “SEC Filings”) and (ii) information included in the Company’s
June 1, 2010 Confidential Summary Private Placement Memorandum (“Memorandum”).


2.2           Representations and Warranties of the Corporation. Each party
acknowledges that it is not relying upon any representation or warranty not set
forth in this Agreement. The Investor acknowledges that it has conducted a
review and analysis of the business, assets, condition, operations and prospects
of the Corporation and the Bank, together with the representations and
warranties of the Corporation set forth in this Agreement, which the Investor
considers sufficient for purposes of the Purchase. The Corporation represents
and warrants to the Investor that as of the date hereof and the Closing Date (or
such other date specified herein):


(a)           Organization and Authority. The Corporation has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Indiana, with corporate power and authority to own its
properties and conduct its business in all material respects as currently
conducted;


(b)           Capitalization.


 
(1)
As of the date hereof, the authorized and outstanding capital stock of the
Corporation is as set forth in Recital B.



 
(2)
All of the outstanding shares of capital stock of the Corporation have been duly
and validly authorized and issued and are fully paid and non-assessable and were
not issued in violation of any preemptive rights, resale rights, rights of first
refusal or similar rights.



 
(3)
Except for the 383,391 Common Shares which underlie outstanding options and our
Series A Preferred, there are no options, warrants or other rights, agreements,
arrangements or commitments to which the Corporation is a party or by which the
Corporation is bound relating to the issued or unissued Common Shares of the
Corporation.

 
(c)           The Purchased Securities. The Purchased Securities will be, as of
the Closing Date, duly authorized by all necessary corporate action on the part
of the Corporation and, when issued and delivered as provided in this Agreement,
will be duly and validly issued, fully paid and non-assessable, and the issuance
thereof will not be subject to any preemptive or similar rights.


(d)           Authorization and Enforceability of Agreement. The Corporation has
the corporate power and authority to execute and deliver this Agreement to which
it is a party and to carry out its obligations hereunder and thereunder (which
includes the issuance of the Purchased Securities). The execution, delivery and
performance by the Corporation of this Agreement to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Corporation and
its shareholders, and no further approval or authorization is required on the
part of the Corporation or its shareholders. This Agreement will be valid and
binding obligations of the Corporation enforceable against the Corporation in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity.


2.3           Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Corporation that as of the date hereof and
the Closing Date:


(a)           Organization and Authority. The Investor (i) is a natural person,
or (ii) has been duly organized and is validly existing in good standing under
the laws of the jurisdiction of its organization, with the requisite power and
authority to own its properties and conduct its business as currently conducted.

 
 

--------------------------------------------------------------------------------

 

(b)           Authorization and Enforceability of This Agreement. The Investor
has the requisite power and authority to execute and deliver this Agreement to
which it is a party and to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by the Investor of this Agreement to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Investor, and no further approval or authorization is required on the part of
the Investor. This Agreement will be valid and binding obligations of the
Investor enforceable against the Investor in accordance with their respective
terms.


(c)           Other Representations and Warranties of the Investor.


The Investor:


 
(1)
understands that the Purchased Securities have not been registered under the
Securities Act and, therefore, cannot be resold unless they are registered under
the Securities Act or (without limitation on the restrictions set forth in
Article IV) unless an exemption from registration is available;



 
(2)
understands that the Corporation has no obligation or intention to register any
Purchased Securities for resale or transfer under the Act or any state
securities laws or to take any action (including the filing of reports or the
publication of information as required by Rule 144 under the Act) which would
make available any exemption from the registration requirements of any such
laws;



 
(3)
understands that the Purchased Securities are and will be “restricted
securities” under applicable federal securities law and that the Securities Act
and the rules of the SEC, as well as applicable state securities laws, provide
in substance that Investor may dispose of the Purchased Securities only pursuant
to an effective registration statement under the Securities Act or an exemption
therefrom. Under Rule 144 of the Securities Act, as currently in effect, a
person may not sell any of the Purchased Securities until six (6) months have
elapsed from the date of sale, and even after six (6) months, further
restrictions and requirements may apply.  An Investor will not sell or otherwise
dispose of any of the Purchased Securities, except in compliance with all of the
requirements of Section 4.1;



 
(4)
is acquiring the Purchased Securities pursuant to an exemption from registration
under the Securities Act, and represents and warrants that the Purchased
Securities being acquired will be acquired for the undersigned’s own account
without a view to public distribution or resale and that the undersigned has no
contract, undertaking, agreement or arrangement to sell or otherwise transfer or
dispose of any Purchased Securities or any portion thereof to any other person;



 
(5)
confirms that all information that the Investor has provided to the Corporation
concerning the Investor in this Agreement or otherwise is correct and complete;



 
(6)
is an Accredited Investor (as that term is defined in Rule 501 under the
Securities Act) and has certified to the Corporation the basis for qualifying as
an Accredited Investor by completing an Accredited Questionnaire as set forth at
Annex B of the Memorandum;



 
(7)
has conducted a review of the business and affairs of the Corporation and the
Bank that it considers sufficient and reasonable for purposes of making the
Purchase; and is familiar with and understands the terms, risks and merits of
the proposed business of the Corporation and the Bank, and of an investment in
the Purchased Securities. Investor has such knowledge, skill and experience in
financial, business and investment matters generally, or concerning the
financial, business and operations of the Corporation and the Bank, is capable
of evaluating the terms, risks and tax and legal merits of the proposed business
of the Corporation and the Bank and of an investment in the Purchased Securities
offered hereby;



 
(8)
has had the opportunity to review the Memorandum and all SEC Filings and has had
the opportunity to ask questions of and receive answers from representatives of
the Corporation concerning the terms and conditions of the Purchase and to
obtain any additional information that the Corporation possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
of the information contained in the Memorandum or the SEC Filings;


 
 

--------------------------------------------------------------------------------

 

 
(9)
acknowledges and understands that certain information relating to periodic
reviews and/or examinations of the Bank conducted by the Federal Reserve  and
the Indiana Department of Financial Institutions (“IDFI”) including, but not
limited to, the Bank’s scores, findings and results may not be disclosed by the
Corporation or the Bank under any condition, whether known or unknown. Investor
acknowledges and understands that such undisclosed material may be information
that would be deemed material by the Investor. Investor also acknowledges and
understands that certain other investors will have access to such material by
virtue of being members of the Corporation’s Board of Directors;



 
(10)
has not relied on any representation or warranty in connection with the Purchase
other than those contained in this Agreement;



 
(11)
acknowledges that neither the Corporation nor any other person has offered to
sell the Purchased Securities to Investor by means of any form of general
advertising or solicitation, such as media advertising, seminars, or mass
mailings, whether by regular mail or e-mail;



 
(12)
represents and warrants that (i) if an individual, the undersigned is at least
twenty-one years of age; (ii) if an individual, the undersigned is a citizen of
the United States; (iii) the undersigned has adequate means of providing for the
undersigned’s current needs and personal contingencies; (iv) the undersigned has
no need for liquidity in the undersigned’s investments; (v) the undersigned
maintains the undersigned’s principal residence at the address shown below; (vi)
all investments in and commitments to non-liquid investments are, and after the
purchase of Purchased Securities will be, reasonable in relation to the
undersigned’s net worth and current needs; and (vii) any financial information
that is provided herewith by the undersigned, or is subsequently submitted by
the undersigned at the request of the Corporation, does or will accurately
reflect the undersigned’s financial condition with respect to which the
undersigned does not anticipate any material adverse change;



 
(13)
agrees that the Corporation may present the information contained herein to the
Corporation as they deem appropriate if called upon to verify the information
provided or to establish the availability of an exemption from registration
including, but not limited to, Rule 506 of Regulation D; or any state securities
statutes or regulations or if the contents are relevant to any issue in any
action, suit or proceeding;



 
(14)
has or will have available funds to make the Purchase on the terms and
conditions contemplated by this Agreement;



 
(15)
acknowledges that the Investor has been encouraged to rely upon the advice of
the Investor’s own legal counsel and accountants or other financial advisers
with respect to the tax and other considerations relating to the purchase of
Purchased Securities and has been offered, during the course of discussions
concerning the purchase of Purchased Securities, the opportunity to ask such
questions and inspect such documents concerning the Corporation and the Bank’s
business affairs as the Investor has requested so as to understand more fully
the nature of the investment and to verify the accuracy of the information
supplied; and



 
(16)
understands and acknowledges that unless expressly set forth in this Agreement,
nothing in this Agreement shall supersede the provisions of the Confidentiality
and Non-Disclosure Agreement, entered into between the Corporation and the
Investor, previously (“Confidentiality Agreement”).


 
 

--------------------------------------------------------------------------------

 

ARTICLE III


Covenants


3.1           Expenses.  Each of the parties hereto will bear and pay all costs
and expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement, including fees and expenses of its own
financial or other consultants, accountants and counsel.


 3.2          Public Announcement. No public release or announcement concerning
the transactions contemplated hereby shall be issued by the Investor. The
Corporation shall use commercially reasonable efforts to file with the SEC, as
promptly as practicable after counter-execution and delivery of this Agreement
by the Corporation, but no later than the time required by SEC Form 8-K, the
material terms of this Agreement.


3.3           Further Assurances. Within three days of receipt of a written
request from the Corporation, the Investor agrees to provide such information
relevant to the Purchase and to execute and deliver such documents as the
Corporation determines in good faith to be necessary or advisable to comply with
any and all laws, regulations and ordinances to which the Corporation is
subject.


ARTICLE IV


Restrictions on Transfer


4.1           Transfer Restrictions.


(a)           Restrictions on Transfer.  The Investor shall not directly or
indirectly, transfer, sell, assign, pledge, convey, hypothecate or otherwise
encumber or dispose of (collectively, “Transfer”), any of the Purchased
Securities.


(b)           Permitted Transfers. Notwithstanding Section 4.1(a), the Investor
and Permitted Transferees (as hereinafter defined) shall be permitted to
Transfer any Purchased Securities:


 
(1)
at any time a Registration Statement shall be effective and in compliance with
the Securities Act and usable for resale of the Purchased Securities; or



 
(2)
if in compliance with Rule 144 under the Securities Act; provided that, if the
Investor is an Affiliate of the Corporation or has been an Affiliate of the
Corporation during the three months preceding the date of such Transfer, any
such Transfer shall be subject to approval by the Corporation in its sole
discretion, which approval may be conditioned on the receipt by the Corporation
or its agents or representatives of such information, documentation, opinions or
assurances or other agreements as the Corporation may determine in its sole
discretion to be necessary or advisable.  For purposes of this Section
4.1(b)(2), Affiliate means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” when used with respect to any
person, means the possession, directly or indirectly, of the power to cause the
direction of management and/or policies of such person, whether through the
ownership of voting securities, by contract or otherwise.



4.2           Legend. The Investor agrees that all certificates or other
instruments representing Purchased Securities will bear a legend substantially
to the following effect:


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR AS PERMITTED BY, AND IN ACCORDANCE WITH, THE SUBSCRIPTION
AGREEMENT, BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO
THEREIN, IN A TRANSACTION COMPLYING WITH RULE 144 UNDER SUCH ACT AND AN
EXEMPTION UNDER SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO
THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF THE SUBSCRIPTION AGREEMENT,
A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID SUBSCRIPTION AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH
SAID AGREEMENT WILL BE VOID.

 
 

--------------------------------------------------------------------------------

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUBSCRIPTION
AGREEMENT, AND THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS
SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


ARTICLE V


Miscellaneous


 5.1          Survival. The representations and warranties of the Corporation
contained in this Agreement shall not survive after the Closing Date, at which
time such representations and warranties shall expire. The representations and
warranties of the Investor contained in this Agreement shall survive until the
date two years after the Closing Date, at which time such representations and
warranties shall expire.


5.2           Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” or “Sections,” such reference shall be to a Recital,
Article or Section of this Agreement unless otherwise indicated. The terms
defined in the singular have a comparable meaning when used in the plural, and
vice versa. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“contained in” shall be deemed to mean “set forth in or incorporated by
reference into,” and the words “contain” and “contains” shall have corresponding
meanings. No rule of construction against the draftsperson shall be applied in
connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation including any successor to the
section.


5.3           Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer of a duly authorized
representative of each party.


5.4           Waiver of Conditions. The conditions to the Corporation’s
obligation to consummate the Purchase are for the sole benefit of the
Corporation and may be waived by the Corporation in whole or in part to the
extent permitted by applicable law. No waiver will be effective unless it is in
a writing signed by a duly authorized officer of the Corporation that makes
express reference to the provision or provisions subject to such waiver.


5.5           Counterparts and Facsimile. This Agreement may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or electronically scanned, and such facsimiles or electronic scans
will be deemed as sufficient as if actual signature pages had been delivered.


5.6           Governing Law; Submission to Jurisdiction, Etc. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana applicable to contracts made and to be performed entirely within such
State. In connection with any dispute, controversy or claim arising out of or
relating to this Agreement, or the validity, interpretation, breach or
termination of this Agreement, including claims seeking redress or asserting
rights under any law, each of the parties hereto agrees (i) to submit to the
personal jurisdiction of the State or Federal courts in Allen County, Indiana,
(ii) that exclusive jurisdiction and venue shall lie in the State or Federal
courts in Allen County, Indiana and (iii) that notice may be served upon such
party at the address and in the manner set forth for such party in Section 5.7.

 
 

--------------------------------------------------------------------------------

 

5.7           Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested). All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:


(a)           If to the Investor, to the person and the address indicated on the
signature page to this Agreement.


(b)           If to the Corporation:


Tower Financial Corporation
Attn:  Michael D. Cahill, President/CEO
116 East Berry Street
Fort Wayne, Indiana 46802
Telephone:  (260) 427-7013
Facsimile:  (260) 427-7180


with a copy to:


Barrett & McNagny, LLP
Attn:  Samuel J. Talarico, Jr.
215 East Berry Street
Fort Wayne, IN 46802
Telephone:  (260) 423-9551
Facsimile:  (260) 423-8920




5.8           Entire Agreement. This Agreement, executed and delivered on the
date hereof and the Confidentiality and Non-Disclosure Agreement, entered into
between the Corporation and the Investor, constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof, and


5.9           Assignment.  This Agreement will not be assignable by any party
without the prior written consent of the other party (any attempted assignment
in contravention hereof being null and void ab initio).


5.10        Confidentiality.  The Investor agrees to treat all confidential
information provided by the Corporation in connection with the transactions
contemplated by this Agreement as proprietary information under the
confidentiality provisions of the aforementioned Confidentiality Agreement.


5.11        Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to affect the
original intent of the parties.


5.12         No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Corporation and the Investor, any benefits, rights, or remedies.


In Witness Whereof, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 
 

--------------------------------------------------------------------------------

 
                                                                                                           

 
Tower Financial Corporation
                 
By:
       
Name:
     
Title:
 


 
INVESTOR:
                     
Address:
                                             
By:
       
Name:
     
Title:
   





Common Shares Subscribed For:
             
(Initial)
                     
Aggregate Purchase Price Delivered Herewith:
$  
 
       
(Initial)
 

 
 

--------------------------------------------------------------------------------